Case: 18-40086      Document: 00515465818         Page: 1    Date Filed: 06/25/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-40086                            June 25, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
MARCUS DEON JOHNSON,

                                                 Plaintiff-Appellant

v.

GAGE L. GUINN,

                                                 Defendant-Appellee


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:16-CV-1169


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Marcus Deon Johnson, Texas prisoner # 1719334, appeals the district
court’s order granting counsel’s motion to withdraw and denying Johnson’s
motion to appoint substitute counsel in his civil rights action under 42 U.S.C.
§ 1983. “This [c]ourt must examine the basis of its jurisdiction, on its own
motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). The
denial of a motion for appointment of counsel in a § 1983 case is not


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40086    Document: 00515465818    Page: 2   Date Filed: 06/25/2020


                                No. 18-40086

immediately appealable under the collateral order doctrine. Williams v. Catoe,
946 F.3d 278, 279 (5th Cir. 2020) (en banc) (overruling Robbins v. Maggio, 750
F.2d 405 (5th Cir. 1985)).
      Accordingly, the appeal is DISMISSED for lack of jurisdiction.




                                      2